Opinion filed March 15, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00320-CR
                                          __________

                         STEVEN AARON PARUM, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 70th District Court

                                        Ector County, Texas

                                   Trial Court Cause No. A-39,188



                            MEMORANDUM                  OPINION
       Steven Aaron Parum has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                              PER CURIAM
March 15, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.